 1325 NLRB No. 68NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Express Steel Structures, Inc. and Iron WorkersLocal Union NO. 10, affiliated with Inter-
national Association of Bridge, Structural and
Ornamental Iron Workers, AFL±CIO. Case17±CA±19146March 19, 1998DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSHURTGENANDBRAMEUpon a charge and amended charge filed by theUnion on April 18 and July 10, 1997, the General
Counsel of the National Labor Relations Board issued
a complaint on July 16, 1997, against Express Steel
Structures, Inc., the Respondent, alleging that it has
violated Section 8(a)(1) and (3) of the National Labor
Relations Act. Although properly served copies of the
charge, amended charge, and complaint, the Respond-
ent failed to file an answer.On January 30, 1998, the General Counsel filed aMotion for Summary Judgment with the Board. On
February 9, 1998, the Board issued an order transfer-
ring the proceeding to the Board and a Notice to Show
Cause why the motion should not be granted. The Re-
spondent filed no response. The allegations in the mo-
tion are therefore undisputed.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board's Rulesand Regulations provide that the allegations in the
complaint shall be deemed admitted if an answer is not
filed within 14 days from service of the complaint, un-
less good cause is shown. In addition, the complaint
affirmatively notes that unless an answer is filed within
14 days of service, all the allegations in the complaint
will be considered admitted. Further, the undisputed al-
legations in the Motion for Summary Judgment dis-
close that the Region, by letter dated January 13, 1998,
notified the Respondent that unless an answer were re-
ceived by January 20, 1998, a Motion for Summary
Judgment would be filed.In the absence of good cause being shown for thefailure to file a timely answer, we grant the General
Counsel's Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a corporation,with an office and place of business in Kansas City,
Kansas, has been engaged in the construction industry
as a contractor engaged in the erection of metal build-
ings. The Respondent, in conducting its business oper-
ations, annually purchases and receives at its Kansas
City, Kansas facility or at its jobsites located in the
State of Kansas, goods valued in excess of $50,000 di-
rectly from points outside the State of Kansas. We find
that the Respondent is an employer engaged in com-
merce within the meaning of Section 2(2), (6), and (7)
of the Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
About March 25, 1997, the Respondent ordered anemployee not to participate in protected concerted ac-
tivity or union activity, and impliedly threatened em-
ployees with termination if they chose to engaged in
protected concerted activity or union activity.About March 26, 1997, the Respondent ordered em-ployees not to engaged in union activity.About March 27, 1997, the Respondent threatenedemployees with physical reprisals, including shooting
employees, if employees engaged in union activity.Since about March 25, 1997, the Respondent refusedto grant a promised wage increase to its employee
Bruce Wilson. Beginning about March 28, 1997, and
continuing thereafter, the Respondent refused to give
instructions or job assignments to its employee Bruce
Wilson. By this conduct, the Respondent caused the
termination of its employee Bruce Wilson. The Re-
spondent engaged in this conduct because the named
employee joined or assisted the Union and engaged in
concerted activities, and to discourage employees from
engaging in these activities.CONCLUSIONSOF
LAWBy the acts and conduct described above, the Re-spondent has been interfering with, restraining, and co-ercing employees in the exercise of the rights guaran-
teed in Section 7 of the Act, and has thereby engaged
in unfair labor practices affecting commerce within the
meaning of Section 8(a)(1) and Section 2(6) and (7) of
the Act.By refusing to grant a promised wage increase toBruce Wilson, refusing to give him instructions or job
assignments, and thereby causing his termination, the
Respondent has also been discriminating in regard to
the hire or tenure or terms or conditions of employ-
ment of its employees, and has thereby engaged in un-
fair labor practices affecting commerce within the 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''meaning of Section 8(a)(3) and Section 2(6) and (7) ofthe Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act. Specifi-
cally, having found that the Respondent has violated
Section 8(a)(3) and (1) by refusing to grant Bruce Wil-
son a promised wage increase since about March 25,
1997, and refusing, beginning about March 28, 1997,
to give him instructions or job assignments, thereby
terminating him, we shall order the Respondent to
grant the promised wage increase to Wilson, retro-
actively to March 25, 1997, offer him immediate and
full reinstatement to his former job or, if that job no
longer exists, to a substantially equivalent position,
without prejudice to his seniority or any other rights or
privileges previously enjoyed, and to make him whole
for any loss of earnings and other benefits suffered as
a result of the discrimination against him. Backpay
shall be computed in accordance with F. W. Wool-worth Co., 90 NLRB 289 (1950), with interest as pre-scribed in New Horizons for the Retarded, 283 NLRB1173 (1987). The Respondent shall also be required to
expunge from its files any and all references to the un-
lawful discharge, and to notify Bruce Wilson in writ-
ing that this has been done.ORDERThe National Labor Relations Board orders that theRespondent, Express Steel Structures, Inc., Kansas
City, Kansas, its officers, agents, successors, and as-
signs, shall1. Cease and desist from
(a) Ordering employees not to participate in pro-tected concerted activity or union activity, impliedly
threatening employees with termination if they choose
to engaged in protected concerted activity or union ac-
tivity, or threatening employees with physical reprisals,
including shooting employees, if they engage in union
activity.(b) Refusing to grant promised wage increases to itsemployees or refusing to give instructions or job as-
signments to them, thereby causing their termination,
all because employees join or assist the Iron Workers
Local Union No. 10, affiliated with the International
Association of Bridge, Structural and Ornamental Iron
Workers, AFL±CIO.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Grant the promised wage increase to Bruce Wil-son, retroactively to March 25, 1997.(b) Within 14 days from the date of this order, offerBruce Wilson immediate and full reinstatement to his
former job or, if that job no longer exists, to a substan-
tially equivalent position, without prejudice to his se-
niority or any other rights or privileges previously en-
joyed.(c) Make Bruce Wilson whole for any loss of earn-ings and other benefits suffered as a result of the dis-
crimination against him, in the manner set forth in the
remedy section of this decision.(d) Within 14 days from the date of this order, ex-punge from its files any and all references to the un-
lawful discharge of Bruce Wilson, and, within 3 days
thereafter, notify him in writing that this has been
done.(e) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination
and copying, all payroll records, social security pay-
ment records, timecards, personnel records and reports,
and all other records necessary to analyze the amount
of backpay due under the terms of this order.(f) Within 14 days after service by the Region, postat its facility in Kansas City, Kansas, copies of the at-
tached notice marked ``Appendix.''1Copies of the no-tice, on forms provided by the Regional Director for
Region 17, after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since March 25, 1997.(g) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region 3EXPRESS STEEL STRUCTURES, INC.attesting to the steps that the Respondent has taken tocomply.Dated, Washington, D.C.March 19, 1998
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllPeter J. Hurtgen, Member
llllllllllllllllllJ. Robert Brame III, Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
order employees not to participate inprotected concerted activity or union activity, impliedly
threaten employees with termination if they choose to
engaged in protected concerted activity or union activ-
ity, or threaten employees with physical reprisals, in-cluding shooting employees, if they engage in unionactivity.WEWILLNOT
refuse to grant promised wage in-creases to our employees or refuse to give instructions
or job assignments to them, thereby causing their ter-
mination, all because employees join or assist the Iron
Workers Local Union No. 10, affiliated with the Inter-
national Association of Bridge, Structural and Orna-
mental Iron Workers, AFL±CIO.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
grant Bruce Wilson the promised wage in-crease, retroactive to March 25, 1997.WEWILL
, within 14 days from the date of thisorder, offer Bruce Wilson immediate and full reinstate-
ment to his former job or, if that job no longer exists,
to a substantially equivalent position, without prejudice
to his seniority or any other rights or privileges pre-
viously enjoyed.WEWILL
make Bruce Wilson whole for any loss ofearnings and other benefits suffered as a result of the
discrimination against him, in the manner set forth in
a decision of the National Labor Relations Board.WEWILL
, within 14 days from the date of thisorder, expunge from our files any and all references to
the unlawful discharge of Bruce Wilson, and, within 3
days thereafter, notify him in writing that this has been
done.EXPRESSSTEELSTRUCTURES, INC.